02-07-231-CV CHUNDURI DISM'
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-07-00231-CV
 
 



KRISHNABABU
  CHUNDURI, M.D.


 


APPELLANT




 
V.
 




ROBERT
  GENE CUNNINGHAM,                         
INDIVIDUALLY
  AND AS REPRESENTATIVE OF THE ESTATE OF PATRICIA MAUDINE CUNNINGHAM, DECEASED,
  ROBIN LEE CUNNINGHAM BISHOP, AND TRACY JEANNE CUNNINGHAM LANG


 


APPELLEES




 


 


 




 


AND


 




 


 


 




ROBERT
  GENE CUNNINGHAM, 
INDIVIDUALLY
  AND AS REPRESENTATIVE OF THE ESTATE OF PATRICIA MAUDINE CUNNINGHAM, DECEASED,
  ROBIN LEE CUNNINGHAM BISHOP, AND TRACY JEANNE CUNNINGHAM LANG


 


APPELLANTS




 


 


 




 


V.


 




 


 


 




LADI
  O.M. HAROONA, M.D.


 


APPELLEE









 
 
------------
 
FROM THE 96th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
have considered Appellant Krishnababu Chunduri, M.D.’s “Unopposed
Motion To Dismiss Appeal With Prejudice.”  It is the court’s opinion that the
motion should be granted; therefore, we dismiss the appeal of Appellant
Krishnababu Chunduri, M.D. with prejudice.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).  The remainder of this case remains pending and shall
hereafter be styled “Robert Gene Cunningham, Individually and as Representative
of the Estate of Patricia Maudine Cunningham, Deceased, Robin Lee Cunningham
Bishop, and Tracy Jeanne Cunningham Lang v. Ladi O.M. Haroona, M.D.”
Costs of the appeal of Krishnababu Chunduri, M.D. shall
be borne by the party incurring the same, for which let execution issue.  See
Tex. R. App. P. 43.4.
 
PER
CURIAM
PANEL:  GARDNER, J.;
LIVINGSTON, C.J.; and DAUPHINOT, J.
DELIVERED:  July 28, 2011




[1]See Tex. R. App. P. 47.4.